     Case 2:21-cv-00122-JAM-KJN Document 19 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDREY LARSHIN,                                   No. 2:21-cv-0122 JAM KJN P
12                      Petitioner,
13          v.                                         ORDER
14   J. PICKETT,
15                      Respondent.
16

17          Petitioner, a state prisoner, proceeds pro se with an application for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On June 16, 2021, respondent filed a motion to dismiss. Petitioner

19   did not file a timely opposition, and on July 29, 2021, was directed to show cause why

20   respondent’s motion should not be granted. On August 16, 2021, petitioner filed his response to

21   the order to show cause, and also included his opposition to the motion to dismiss. Therefore, the

22   undersigned discharges the order to shows cause, finds that petitioner’s opposition is timely, and

23   grants respondent fourteen days from the date of this order in which to file a reply.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The order to show cause (ECF No. 17) is discharged;

26          2. The Clerk shall edit docket entry ECF No. 18 to add “and opposition to motion to

27   dismiss (ECF No. 15);” and

28   ////
                                                      1
     Case 2:21-cv-00122-JAM-KJN Document 19 Filed 08/25/21 Page 2 of 2


 1             3. Respondent is granted fourteen days from the date of this order in which to file a reply.

 2   Dated: August 25, 2021
 3

 4   /lars0122.dsch

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
